Citation Nr: 1044387	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  08-36 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased schedular rating for a chronic 
left ankle sprain, currently evaluated as 20 percent disabling.

2.  Entitlement to an extraschedular rating for a chronic left 
ankle sprain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for left ankle peroneal 
nerve paralysis, currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).

5.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2010, the Veteran and his wife 
testified at a hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the issues on 
appeal.

As to the increased rating claims, the Veteran's service-
connected left ankle sprain and left ankle peroneal nerve 
paralysis are currently assigned 20 percent disability 
evaluations under the provisions of Diagnostic Codes 5271 and 
8522, respectively.  38 C.F.R. § 4.71a, 4.124a (2010).  

The Board notes that in a September 2010 Board hearing, the 
Veteran testified that his symptoms regarding the left ankle had 
worsened since his last VA examination in April 2010.  
Specifically, he reported that he could not stand on the ankle, 
had extremely limited motion with swelling, had a foot drop that 
caused him to fall three to five times per week, as well as used 
an ankle brace and walker to aid ambulation.  Notably, he 
indicated that could no longer work due to the left ankle 
disability and had not worked since 2002.  

However, the Board notes that the Veteran's most recent VA 
examination (April 2010) did not address the Veteran's most 
recent contentions regarding the current severity of his 
symptomatology.  Further, the examiner provided no discussion 
regarding how symptoms affect the Veteran's employability.  As 
such, VA is required to afford the Veteran a contemporaneous VA 
examination to assess the current nature, extent, and severity of 
his left ankle disabilities.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, a new VA medical examination is necessary in order 
to determine the Veteran's complete disability picture. 

In this regard, the duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  Peters 
v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to 
discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in the 
relevant diagnostic code(s).  It is not permitted to discuss 
factors outside the scope of the rating criteria, nor is it 
permitted to speculate on the presence or absence of the criteria 
on the basis of incomplete information.  Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

As to the extraschedular claim, the Veteran has asserted a claim 
for an extraschedular disability evaluation for a left ankle 
sprain.  In this regard, the Veteran's 20 percent rating is the 
maximum allowable under the rating criteria for Diagnostic Code 
5271.  See 38 C.F.R. § 4.71a (2010).  

Although the Board may not assign an extraschedular rating in the 
first instance because the authority for doing so is vested in a 
particular VA official (the Director of the Compensation and 
Pension Service), the Board may consider whether remand to the RO 
for referral to those officials is warranted.  See 38 C.F.R. § 
4.16(b) (2009); Bagwell v. Brown, 9 Vet. App. 337 (1996) (holding 
that the Board is precluded from assigning an extra-schedular 
rating in the first instance, but the Board is not precluded from 
considering whether referral to the VA officials is warranted); 
see also VAOPGCPREC 6-96 (Aug. 16, 1996).  The Veteran's 
disability may present an exceptional or unusual disability 
picture, if his symptoms result in marked interference with 
employment beyond that contemplated by the schedule for rating 
disabilities or if frequent periods of hospitalization are shown 
to render impractical the application of the regular schedular 
standards.  In this case, the Board finds that such a referral is 
warranted.

As to the TDIU claim, as reported above, at the September 2010 
Board hearing the Veteran testified that could no longer work due 
to the left ankle disability and had not worked since 2002.  The 
Board find that this testimony constitutes a claim of 
unemployability due to his service connected left ankle 
disabilities.  In this regard, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that, once a 
Veteran submits evidence of a medical disability, makes a claim 
for the highest rating possible, and submits evidence of 
unemployability, VA must consider entitlement to TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Although the issue of TDIU has not been certified on appeal, the 
Board does have jurisdiction to decide the claim.  In this 
regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The Court 
essentially stated that a request for total disability rating, 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but rather involves 
an attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have jurisdiction 
over the issue of the Veteran's entitlement to TDIU, and that 
issue has been added, as listed above.  See also Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal 
claim is not required in cases where an informal claim for TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal claim 
for TDIU has been submitted).  As such, the issue is properly 
before the Board and should be adjudicated by the RO on remand.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a).  An examination is warranted in this regard.

As to all the rating claims, as this case is being remanded for 
additional development, while the appeal is in remand status the 
RO/AMC should obtain any current, relevant treatment record not 
already associated with the claims files, to include any 
outstanding treatment records for the Veteran's period of 
incarceration and any outstanding VA treatment records.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992) (holding that when reference is made to 
pertinent medical records, VA is on notice of their existence and 
has a duty to assist the veteran to attempt to obtain them).

With regard to the Veteran's right ankle claim, the claim for 
service connection was denied in December 2007.  In May 2008, the 
Veteran filed a timely notice of disagreement wherein he 
expressed a desire to appeal the RO's decision.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202 (2010).  No further action was taken by 
the RO.  Consequently, the Board must remand this issue for the 
RO to issue a statement of the case and to give the Veteran an 
opportunity to perfect an appeal of such issue by submitting a 
timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the appeal is REMANDED for the following actions:

1.  Obtain any recent, relevant treatment 
records not yet associated with the claims 
files including any outstanding treatment 
records for the Veteran's period of 
incarceration and any outstanding VA 
treatment records.  If these records 
cannot be located, it should be so stated.

2.  Issue a Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), notice letter providing 
the Veteran with notice of the elements of 
a claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and for a 
TDIU in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2010), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

3.  Thereafter, schedule the Veteran for 
VA orthopedic and neurological 
examinations to determine the extent and 
severity of his left ankle disabilities.  
The claims folders should be made 
available to and reviewed by the 
examiners.  A notation that these records 
had been reviewed should be included in 
the examination report.  All indicated 
tests including x-rays, electromyography 
(EMG), and nerve conduction studies should 
be performed.  Following examination of 
the Veteran, the examiner should identify 
what symptoms, if any, the Veteran 
currently manifests that are attributable 
to his service-connected left ankle sprain 
and peroneal nerve paralysis.  

(a) As to the chronic left ankle 
sprain, the orthopedist should provide 
answers to the following questions:

Is there ankylosis and, if so, at 
what degree does the ankylosis 
begins? 

Is there "malunion" of the 
tibia and fibula with "marked" 
ankle disability?

Is there "nonunion" of the 
tibia and fibula with loose 
motion requiring a brace?

(b) As to the peroneal nerve 
paralysis, the neurologist should 
state whether there is complete 
paralysis such that the Veteran has 
weakened eversion of the foot.

(c) As to the extraschedular rating 
for chronic left ankle sprain and the 
TDIU claim, the examiners should 
provide opinions on the effect of the 
Veteran's service-connected 
disabilities have on his ability to 
engage in any type of full-time 
employment and whether, in the 
examiners opinion, the service-
connected disabilities alone are of 
such severity to result in 
unemployability.

(d) As to the extraschedular rating 
for chronic left ankle sprain and the 
TDIU claim, the examiners should 
explain the rationale for any opinions 
given regarding the effect of the 
Veteran's service-connected conditions 
on his ability to obtain or maintain 
employment, to include discussion of 
obstacles and challenges he might 
face.  In this regard, the examiners 
should give consideration to the 
Veteran's level of education, special 
training, and previous work experience 
in arriving at a conclusion, but not 
to his age or to the impairment caused 
by nonservice-connected disabilities.  
The question is whether the Veteran is 
capable of performing the physical and 
mental acts required by employment, 
not whether the Veteran can find 
employment.  

A complete rationale for all opinions 
should be provided.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  Following completion of the foregoing, 
the RO/AMC must review the claims folders 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiners have responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2010).

6.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the Veteran's 
claims based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  As to the 
chronic left ankle sprain, such 
readjudication must include referring it to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension Service 
for consideration of an extraschedular 
evaluation.  As to the rating claims, such 
reconsideration should take into account 
whether "staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

7.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto before the 
appeal is returned to the Board. 

8.  With regard to the Veteran's right 
ankle claim, the RO should then issue an 
appropriate statement of the case (SOC) for 
compensation purposes.  The appellant 
should be notified that if he wants to 
appeal, he has to submit a substantive 
appeal within 60 days of the SOC.  If, and 
only if, the appellant completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this claim 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

